Per Curiam.
The defendant appeals from a judgment in favor of the plaintiffs. About nine o’clock in the evening, Mrs. Handler was walking across a street intersection. The corner was poorly lighted. The defendant, without previous warning, was making a left-hand turn with his automobile into the street she was crossing. He was watching someone on the sidewalk and did not observe her until his car was very close to her. Being unable to stop the car, he knocked her down inflicting the injuries which probably permanently incapacitated her to some extent. The husband was obliged to expend large sums of money in her care.
We think neither a nonsuit or a directed verdict would have been proper, the issues being clearly for the jury. We can observe no reason why the trial judge abused his discretion in failing on rule to reduce the verdicts which were not excessive. Grounds of appeal not argued are deemed abandoned.
The judgments are affirmed, with costs.